Hunt, J.
The complaint in this case was filed by the plaintiff as receiver of Stephen Williams, to set aside a conveyance made by him as fraudulent, as against creditors. Williams conveyed to his father-in-law Reynolds, property in the city of Hew York, of the value of $26,000, on the 10th day of June, 1857. On the day following this property was conveyed by Reynolds to his daughter, the wife of Williams. Ho money was paid upon either conveyance. A debt of Eno & Myers of $5,214 matured the day before Williams conveyed to his father-in-law. Reynolds, the father-in-law, lived at this time-with Williams and his wife, was a man of little energy and less means, doing errands and small services for his daughter, and dependent upon her charity. The debt of Eno & Myers was put in judgment and supplementary proceedings taken upon the same, in the course of which the plaintiff was appointed receiver of the property of the said Stephen Williams. The referee gave a judgment setting aside the conveyance as fraudulent, which was affirmed by the General Term of the first district.
The finding of facts on all the points, by the referee, is full and explicit. We think the result is satisfactory. Jt would not however be in our power to disturb it, if we thought otherwise, as long as there was any evidence to sustain it. (Code, § 272.)
Upon a careful examination of the numerous objections taken to the evidence, and now presented upon the points of the defendants’ counsel, we find none deserving of serious consideration. The most of them are destitute even of plausibility. .
Judgment affirmed, with costs.